Exhibit 10.29.5

AMENDMENT NO. 5

TO

CAPITAL SUPPORT AGREEMENT

THIS AMENDMENT NO. 5 (the “Amendment”) to the Capital Support Agreement,
effective as of the 26th day of March 2008 (the “Amendment Effective Date”),
between SEI Liquid Asset Trust (the “Trust”) on behalf of its Prime Obligation
Fund (the “Fund”) and SEI Investments Company (the “Support Provider”).

WHEREAS:

 

  1. The parties hereto entered into a Capital Support Agreement, dated as of
December 3, 2007, and amended February 15, 2008, March 5, 2008, March 10, and
March 24, 2008 (the “Agreement”); and

 

  2. The parties hereto desire to amend the Agreement on the terms and subject
to the conditions provided herein.

NOW THEREFORE, in consideration of the premises, covenants, representations and
warranties contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Unless otherwise expressly provided herein, capitalized terms shall have the
meanings assigned to them in the Agreement.

 

2. Section l(g) of the Agreement is hereby deleted in its entirety and replaced
as set forth below:

“Maximum Contribution Amount” means eight million five hundred thousand dollars
($8,500,000).

 

3. Section 1(n) is hereby deleted in its entirety and replaced as set forth
below:

“Segregated Account” means an account established by the Support Provider for
the benefit of the Fund at a bank which is a qualified custodian under the 1940
Act, which may be an interest-bearing account and/or which account’s assets may
be invested into money market instruments, and which during the term of the
Agreement (i) shall hold cash or cash equivalent securities in an amount equal
to five million five hundred thousand dollars ($5,500,000), and (ii) the assets
of which shall be available to the Fund by means of ACH transfer initiated by
the Fund without the requirement of further reaction or consent by the Support
Provider; provided, however, that the amount required to be maintained in the
Segregated Account may be reduced as set forth in Section 3 of the Agreement.

[Remainder of page left blank intentionally.]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Amendment No. 5 to the Capital
Support Agreement to be executed and to become effective as of the date first
written above.

 

SEI INVESTMENTS COMPANY By:  

/s/ Dennis J. McGonigle

Name:   Dennis J. McGonigle Title:   Chief Financial Officer Date:   March 26,
2008 ADDRESS FOR NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

SEI LIQUID ASSET TRUST on behalf on its PRIME OBLIGATION FUND By:  

/s/ Aaron C. Buser

Name:   Aaron C. Buser Title:   Vice President Date:   March 26, 2008 ADDRESS
FOR NOTICES:

One Freedom Valley Drive

Oaks, PA 19456

 

2